DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 07/18/2019 is noted by the Examiner.

Claim Objections
Claims 5, 8 and 12 are objected to because of the following informalities:
Re: claim 5, the numbering itself: [5,] should be changed to [5.].
In claim 8, line 1, the phrase “Claim 1” should be changed to – Claim 1, – to corrected a grammatical error. 
In claim 12, line 1, the phrase “Claim 1” should be changed to – Claim 1, – to corrected a grammatical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the principle axes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinker et al. [herein after Brinker] (US 2016/0286286).
Regarding claim 1, Brinker discloses a tower monitoring system, comprising: a sensor unit (280) for attachment to a tower (290)  and having at least one displacement sensor (240)  to obtain displacement readings reference to the principle axes of the structure (¶0029, lines 1-6); a remote (200) in 
    PNG
    media_image1.png
    439
    336
    media_image1.png
    Greyscale
communication with the sensor unit for receiving and saving the displacement readings (¶0031, lines 1-8); and a processor (230) configured to review the displacement readings and perform a modal analysis that separates mean displacement from the displacement readings due to at least one mode of oscillation of the tower (¶0030, lines 1-7 & ¶0031, lines 9-16). 
Regarding claim 2, Brinker further discloses the processor converts the displacement readings into the at least one mode as a frequency representation (¶0040, lines 1-7 & see below annotated Fig. 1A).
Regarding claim 3, Brinker further discloses the at least one mode includes a first mode and a second mode, the first mode including the natural frequency (¶0040, lines 1-7).

    PNG
    media_image2.png
    632
    493
    media_image2.png
    Greyscale
Regarding claim 4, Brinker further discloses the remote server (200) includes predetermined threshold values and the processor is further configured to compare the at least one mode to the predetermined threshold values and generate an alarm (1230) if the predetermined threshold value is exceeded (see claim 1).
Regarding claim 5, Brinker further discloses the second mode includes one of lateral displacement, twist rotations, and sway rotations (see adjacent annotated Fig. 1A). 
Regarding claim 6, Brinker further discloses further including a third mode different than the first mode and the second mode (see adjacent annotated Fig. 1A).
Regarding claim 7, Brinker further discloses the remote server (200) includes historical data related to previously performed modal analysis that the processor compares to the at least one mode (¶0032, lines 1-12).
Regarding claim 8, Brinker further discloses a ground control unit (GCU) (213) in electrical communication with the sensor unit (280) for wirelessly transmitting the displacement readings to the remote server (200).
Regarding claim 9, Brinker further discloses the GCU includes an external power source (212) for providing electricity to the sensor unit and further includes a back-up battery circuit (211) for use upon failure of the external power source (¶0025, lines 1-10).
Regarding claim 10, Brinker further discloses the processor (230) is further configured to determine the static and dynamic properties of the tower (290) that include natural frequency ( ¶0039, lines 1-3 and ¶0040, lines 1-7 & see above annotated Fig. 1A).
Regarding claim 11, Brinker further discloses the processor (230) accounts for environmental conditions (see above annotated Fig. 1A).
Regarding claim 12, Brinker further discloses an inclinometer (244) to detect permanent deformation of the tower (¶0048, lines 6-8).
Regarding claim 13, Brinker further discloses the processor (230) is located at a remote computer that receives data from the remote server (¶0041, lines 1-3).
Regarding claim 14, Brinker further discloses the processor (230) is further configured to perform a trend analysis of the displacement readings over a period of time and alert a tower operator upon a magnitude of displacement that progressively increases in response to similar stresses (¶0029, lines 1-6).
Regarding claim 15, Brinker further discloses the processor being further configured to perform a trend analysis of the at least one mode over a period of time generate an alarm (1230, “an indication of a sensed parameter”) upon a frequency change of the at least one modes over time in response to similar stresses (see claim 1).
Regarding claim 16, Brinker further discloses the processor (230) being further configured to perform a trend analysis of the first mode and generate an alarm (1230) upon a change in the natural frequency (¶0040, lines 1-7).
Regarding claim 17, Brinker further discloses the remote server (200) includes mode profiles related to permanent deformations (¶0048, lines 6-8).
Regarding claim 18, Brinker further discloses the processor (230) being further configured to compare the at least one modes with the mode profiles (¶0032, lines 1-12).
Regarding claim 19, Brinker further discloses the displacement sensor (240) includes an accelerometer (241), gyroscope (244), and magnetometer (see examples 5 and 6 in Fig. 1A).
Regarding claim 20, Brinker further discloses the processor (230) being further configured to correlate environmental factors (see annotated Fig. 1A above),  and predetermined thresholds of displacement associated with the environmental factors (¶0029, lines 1-6), wherein an alarm (1230) being generated when the displacement exceeds the predetermined threshold (see claim 1  & ¶0038, lines 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855